The state appeals from the defendant's bench trial acquittal for felonious assault. The prosecutor complains that the court required the state to disprove self-defense before resting, because its evidence raised that issue. Without approving the trial court's analysis, we lack authority to review the challenged ruling.
The state cannot appeal from the trial court's reasons for its decisions, only from the decisions themselves. R.C. 2945.67(A). Since the state cannot in any event appeal from a decision which constitutes the final verdict, we must dismiss this appeal. Id.;State v. Keeton (1985), 18 Ohio St.3d 379, 18 OBR 434,481 N.E.2d 629, paragraph two of the syllabus; cf. State v. Mendise (Jan. 15, 1987), Cuyahoga App. No. 51530, unreported.
We recognize that another panel granted the state leave for this appeal. However, that leave was improvidently *Page 201 
granted, inasmuch as this court lacks jurisdiction to authorize the state's appeal from the presently contested order. Hence, we dismiss this appeal for lack of jurisdiction.
Appeal dismissed.
PRYATEL and CORRIGAN, JJ., concur.